Citation Nr: 0119410	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  00-21 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

Entitlement to service connection for anorexia nervosa and/or 
bulimia nervosa.

Entitlement to service connection for fibromyalgia.

Entitlement to service connection for status post 
rhinoplasty.



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESSES AT HEARING ON APPEAL

Appellant and Betty Burbank


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from January 1976 to 
January 1980.

This appeal to the Board of Veterans' Appeals (Board) stems 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manchester, New Hampshire.  The 
RO entered a decision in September 1999 denying service 
connection for post-traumatic stress disorder (PTSD), bulimia 
and anorexia, status post rhinoplasty and fibromyalgia.  A 
March 2001 rating decision granted service connection for 
PTSD.

A hearing was held before an RO hearing officer in February 
2001.  A transcript of the hearing is of record.

The issues of service connection for anorexia and bulimia and 
for fibromyalgia are addressed in the decision which follows.  
The issue of service connection for status post rhinoplasty 
is addressed in a remand at the end of this decision.  


FINDINGS OF FACT

1.  The veteran does not have anorexia nervosa or bulimia 
nervosa which had its onset in service.  

2.  Myalgia noted during service was acute and transitory and 
resolved without producing chronic disability and is 
unrelated to post-traumatic fibromyalgia first demonstrated 
in postservice years.



CONCLUSIONS OF LAW

1.  Neither anorexia nervosa nor bulimia nervosa was incurred 
in or aggravated by service.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. § 1131 (West 1991).

2.  Fibromyalgia was not incurred in or aggravated by 
service.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

An examination was performed in December 1975 for service 
entrance.  It was found that the veteran was 65 1/4 inches tall 
and weighed 125 pounds.  Her build was described as 
"slender."  In August 1977, the veteran's complaints 
included a weight problem.  She believed she was 8 pounds 
overweight.  It was noted that the veteran was not obese.  
She was referred to the diet clinic.  In September 1977, the 
veteran reported that her menses were scant for the past two 
months.  A cytology examination showed fungal elements and 
treatment was initiated.

Service medical records disclose that in December 1977, the 
veteran complained about midabdominal pain after swallowing 
food.  She indicated she swallowed about two packages of gum 
a day.  An examination of the abdomen was negative.  The 
assessment was question of dysphagia of undetermined cause.  
In January 1978, the veteran reported a chronic problem with 
regurgitation (not forceful vomiting).  She indicated 
problems eating foods with any substance to them.  She denied 
any fever, nausea or systemic signs.  She reported a 7-8 
pound weight loss.  The impression was rule out "Shatsky's" 
ring, hiatal hernia (feel problem is mechanical in nature).  
Later that month, she was again seen for abdominal distress.  

The veteran was seen in early February 1978 complaining of 
the inability to keep food down.  She indicated chest and 
abdominal cramping when anything entered her stomach.  Weight 
was 114 1/2 pounds.  She was seen the following day, at which 
time it was noted that an upper gastrointestinal series of x-
ray studies revealed no organic etiology.  Physical 
examinations had all been normal.  

On February 8, 1978, the veteran was hospitalized for 
complaints of nausea, vomiting and inability to maintain 
adequate weight.  She gave a history that since about 
September 1977, she had experienced anxiety and depression 
which were evidenced by somatic complaints.  As time had gone 
on, her somatic illness had primarily taken the form of 
inability to tolerate food.  This had resulted in a gradual 
weight loss.  She had previously been admitted to the 
hospital during January 1978 when organic causes for her 
condition were ruled out.  Following an initial psychiatric 
examination, the diagnosis was anorexia of psychophysiologic 
etiology.  Further psychiatric evaluations performed during 
the current period of hospitalization revealed that the 
veteran was emotionally unstable with anxiety, depression and 
unresolved situational problems.  The diagnosis was anorexia 
secondary to hysterical conversion reaction.  

The veteran was transferred to another medical facility in 
mid-February 1978 for psychiatric observation and treatment.  
Additionally, physical examination on admission to the 
hospital showed that the veteran weighed 112 pounds.  It 
appeared that she was thin and had lost weight.  The 
diagnosis at discharge from that facility in early March 1978 
was hysterical neurosis, conversion type.  Manifestations 
included the development of upper gastrointestinal symptoms 
in the form of fear of eating, nausea and vomiting with 
subsequent loss of weight, in response to failure to deal 
with conflict and loss (with associated symptoms of 
depression, anxiety and anger).  

Treatment entries of September 1978 reflect that the veteran 
had been involved in a motorcycle accident.  The assessment 
was that she had sustained multiple contusions, abrasions, 
hematomas and myalgias.  She was placed on a limited duty 
profile which was to last until early October 1978.

An examination was performed in January 1980 for service 
separation.  The veteran made no reference to experiencing 
any myalgias from the in-service motorcycle accident.  She 
indicated that there has been a recent change in menstrual 
pattern, but she had not sought treatment.  The 
musculoskeletal system was evaluated as normal.  The pelvic 
examination was normal.  It was recorded that the veteran 
weighed 117 pounds.  Her build was described as "medium."

A general physical examination was conducted by the service 
department in July 1981.  The veteran made no reference to 
experiencing any myalgias from the in-service motorcycle 
accident.  The musculoskeletal system was evaluated as 
normal.  The pelvic examination was normal, except for a 
small healing vaginal tear which was the result of childbirth 
three months previously.  It was recorded that the veteran 
weighed 125 pounds.  Her build was described as "medium."  

Associated with the claims folder were reports, dated from 
1992 to 1999, from the Hitchcock Clinic.  They reflect the 
veteran's ongoing treatment for post-traumatic fibromyalgia, 
as well as anxiety and depression.  In July 1993, she 
reported hurting all over.  She reported that her symptoms 
dated back to an automobile accident in May 1993.  She also 
had a past medical history of having been a pedestrian hit by 
a car in 1985.  This resulted in damage to her right hip and 
her right knee.  She denied any history of anorexia or 
bulimia for the last seven years.  In August 1993, she 
reported being involved in multiple automobile accidents.  In 
September 1994, a physician stated that it was more probable 
than not that the veteran's present post-traumatic 
fibromyalgia was indeed related to an automobile accident of 
1991.  The physician remarked that it was the veteran's 
belief that she would be much better able to cope with her 
other problems if not for the pain from her automobile 
accident.  In a history provided to the same physician in 
September 1995, the veteran related that she had been in a 
motorcycle accident and had been hit by a car prior to the 
motor vehicle accident of 1991; however, she had never had 
the sequelae that she now experienced; rather, she had been 
pain-free after the previous incidents.  

A VA psychiatric examination was performed in July 1999.  The 
diagnosis was post-traumatic stress disorder (PTSD) 
attributed to rapes and sexual molestation.  The examiner 
observed that the veteran's eating was impaired and that this 
appeared to be related to her PTSD.  The diagnosis of PTSD 
was confirmed on subsequent VA psychiatric examinations.

An informal interview was conducted at the RO in October 
1999.  The transcript of the interview is of record.  The 
veteran related that her bulimia had begun during service 
after she became the subject of sexual advances and 
harassment by male service personnel.  

Reports were received in August 2000 from New Hampshire 
Catholic Charities showing that the veteran received 
treatment at that facility from August 1998 to January 1999.  
She was having difficulties with time management and life 
transition issues (divorce in process).  The diagnosis was 
adjustment disorder with mixed anxiety and depressed mood.  
The treatment records note the veteran's history of having 
been diagnosed with fibromyalgia and anorexia/bulimia.

A hearing was held in February 2001 at the RO before a 
decision review officer.  In testimony, the veteran stated 
that she developed an eating disorder in service and had 
continued to throw up food during the years since service.  
She indicated that she had suffered from fibromyalgia ever 
since a motorcycle accident in service.  Testimony was also 
provided by Betty Burbank, who indicated that she was the 
veteran's therapist.  She related that the veteran 
experienced chronic stress from fibromyalgia.  She remarked 
that the veteran, in therapy, was working on issues related 
to PTSD and eating disorders.

A VA psychiatric examination was performed in March 2001.  
The examiner commented that the examination was for the 
purpose of determining whether or not the veteran met the 
criteria from the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) for an eating disorder.  The examiner 
stated that the claims folder had been reviewed.

With respect to anorexia nervosa, the examiner stated that 
the veteran currently weighed 144 pounds and was 66 inches 
tall.  Her body mass index was 23-the normal range for 
someone of her height and weight was 21-26.  Further, she did 
not appear to experience intense fear of gaining weight or 
becoming fat.  In addition, she did not believe that she was 
underweight; in fact, she was not.  Finally, she apparently 
continued to have normal menstrual cycles.

With respect to bulimia nervosa, the examiner stated that the 
veteran did engage in binge eating; however, she did not 
experience a sense of lack of control over eating during 
episodes of binge eating.  Even as to binge eating, the 
examiner went on to note that the frequency of episodes of 
binge eating left doubt whether the binge eating criterion 
for a diagnosis of bulimia was actually satisfied.  Further, 
the veteran did not use inappropriate compensatory behaviors 
in order to prevent weight gain.  Specifically, she did not 
use laxatives, diuretics, enemas, fasting, medication or 
excessive exercise.  She did not use her fingers to induce 
vomiting; rather, she just felt nervous and then vomited.  
Additionally, she did not seem to be particularly focused on 
her body shape or weight.  Finally, it was unclear whether or 
not bulimia occurred exclusively during episodes of anorexia.  

The examiner concluded that the veteran did not meet 
diagnostic criteria for either anorexia nervosa or bulimia 
nervosa.  Rather, it was the examiner's assessment that the 
veteran had an eating problem that was related to anxiety 
which, in turn, was a manifestation of PTSD.


II.  Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (2000).  The new law contains revised notice provisions, 
and additional requirements pertaining to VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claims.  This so because the requirements of the 
new law have already been satisfied.  In fact, the RO, by 
letter dated in March 2001, advised the veteran of the 
pertinent provisions of the new law.  Moreover, by the 
statement of the case and supplemental statement of the case 
furnished the veteran, the RO has notified her of the 
information and evidence necessary to substantiate her 
claims.  Pertinent post-service medical records have been 
associated with the record, and the veteran has undergone 
examination, where indicated, in connection with the claims 
on appeal.  Furthermore, the veteran has had the opportunity 
to testify at a hearing.  There is no indication that 
additional evidence exists and can be obtained on the issues 
here in question.  Adjudication of this appeal under the new 
law poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131 (West 1991).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b) (2000).

In order for service connection to be established, there must 
not only be evidence of a disease or injury during service, 
there must also be evidence of a current disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

A.  Anorexia Nervosa and/or Bulimia Nervosa

There is no dispute that the veteran has some form of eating 
disorder currently.  However, the issue before the Board is 
service connection for a particular eating disorder, 
classified as anorexia nervosa and/or bulimia nervosa.  
Specific diagnostic criteria must be satisfied in order to 
substantiate a diagnosis of anorexia nervosa and/or bulimia 
nervosa.  In this case, the RO arranged for the veteran to 
undergo a psychiatric examination with the express purpose of 
determining whether or not she had either of these 
conditions.  The examiner specifically determined that the 
diagnostic criteria for anorexia nervosa and/or bulimia 
nervosa were not met.  The veteran has provided no competent 
medical evidence substantiating the presence of either 
anorexia nervosa or bulimia nervosa.  

The Board is aware that service medical records show that the 
veteran was found to have anorexia.  However, service medical 
records do not reveal that she was excessively underweight or 
that she then experienced a preoccupation with gaining 
weight.  Moreover, there is no medical evidence of a pattern 
of in-service episodes of binge eating, self-induced 
vomiting, or a preoccupation with body shape or weight.  
Although the veteran reported a change of menstrual pattern 
at service separation, that change was described as recent, 
and there is no medical evidence relating any changed 
menstrual pattern to the anorexia noted in service.  

Service department examiners identified the veteran's eating 
disorder as "anorexia," a term for loss of appetite for 
food.  However, her loss of appetite for food was not 
attributed to anorexia nervosa or bulimia nervosa, which are 
specific clinical entities.  Rather, her anorexia was found 
to be a somatic manifestation of anxiety and depression, 
which in turn, were found to be symptomatic of hysterical 
conversion reaction.  Indeed, the medical evidence suggests 
that the veteran continues to have an eating disorder linked 
to anxiety and depression.  In this regard, the VA 
psychiatrist, who ruled out anorexia nervosa or bulimia 
nervosa on examination in March 2001, at the same time 
acknowledged that the veteran had some other form of eating 
disorder which was attributable to service-connected PTSD.  

Service connection requires not only a disability or injury 
in service, but also a present disability.  Where, as in the 
present case, a claimed disability is not shown, no 
reasonable basis is provided for a grant of service 
connection for anorexia nervosa and/or bulimia nervosa, and 
the claim must be denied.

B.  Fibromyalgia

The veteran seeks service connection for fibromyalgia, 
asserting that the condition resulted from trauma sustained 
in a motorcycle accident during service.  Service medical 
records substantiate that the veteran experienced 
fibromyalgia immediately after she was injured in a 
motorcycle accident during service.  However, the record is 
silent for documented complaints or findings of any disorders 
stemming from the motorcycle accident during the remainder of 
the veteran's military service.  The medical evidence 
discloses that the veteran first began to receive ongoing 
treatment for fibromyalgia after a postservice motor vehicle 
accident which occurred in 1991.  In fact, the record 
contains a physician's statement indicating a significant 
likelihood that fibromyalgia had resulted from the 1991 motor 
vehicle accident.  Moreover, in statements made for treatment 
purposes, the veteran specifically denied having experienced 
after-effects from the motor cycle accident in service.  

The veteran's assertion is the only evidence linking current 
fibromyalgia to military service.  As a lay person, she is 
not competent to offer a medical opinion regarding the 
etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  No competent medical evidence has been presented 
showing that fibromyalgia had its onset in service.  

Here, there is evidence that the veteran briefly experienced 
fibromyalgia during service, as well as evidence that she now 
has fibromyalgia.  However, there is no competent evidence 
linking current disability to any incident of military 
service.  Any in-service fibromyalgia was an acute and 
transitory phenomenon, which resolved without producing 
chronic residuals.  No reasonable basis is provided for a 
grant of service connection for fibromyalgia, and the claim 
must be denied.

C.  Other Considerations

For all the foregoing reasons, the claims for service 
connection for anorexia nervosa and/or bulimia nervosa must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not applicable 
in the instant appeal.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Entitlement to service connection for anorexia nervosa and/or 
bulimia nervosa is denied.

Entitlement to service connection for fibromyalgia is denied.


REMAND

The veteran contends that she had no nasal deformities prior 
to service, but agreed to the rhinoplasty after a service 
department physician persuaded her that the procedure would 
improve her appearance.  She maintains that her nose became 
crooked as a result of a result of a rhinoplasty during 
service.  She asserts that she has experienced nose bleeds 
and numbness of the nose ever since the procedure.

A review of the record reflects that no defects of the nose 
were noted when the veteran was examined in December 1975 for 
service entrance.  Service medical records disclose that she 
was hospitalized during January 1977 to undergo a 
rhinoplasty.  It was indicated that she had a history of 
nasal deformity and desired cosmetic correction.  Examination 
disclosed a large nasal deformity with widened columella.  
There was a bulbous tip and increased width of the nose 
compared with that of the face.  There was thickened nasal 
skin.  The veteran did well postoperatively.  A February 1977 
treatment notation indicates that the veteran had experienced 
an episode of epistaxis which had stopped spontaneously.

An examination was performed in January 1980 for service 
separation.  The veteran denied problems with the nose.  No 
defects of the nose were noted on examination.

Service medical records disclose that the veteran gave a 
history of a nasal deformity and that a rhinoplasty was 
performed for cosmetic reasons.  The preoperative examination 
demonstrated irregularities in the appearance of the nose.  
There is no medical evidence of any in-service trauma or 
disease process of the nose.  Additional medical evidence 
would be useful in reaching a determination on the remaining 
issue before the Board.  In particular, a search should be 
made for any additional service medical records pertaining to 
the reasons for the nasal surgery.  In addition, there are 
medical questions that need to be answered to address this 
issue.

Under the circumstances, the case is REMANDED for the 
following actions:

1.  An additional search should be made 
for service medical records which pertain 
to evaluations leading to the rhinoplasty 
in service.  The search should include a 
specific request to the USAF Hospital at 
Carswell AFB, Texas where the surgery was 
performed.

2.  The veteran should be requested to 
clearly identify non-VA medical sources 
which have provided treatment for her 
nasal disorder before and since service.  
Names, addresses and dates of treatment 
should be specified.  After obtaining a 
consent to the release of medical records 
from the veteran, the RO should request 
copies of the medical records from all 
identified sources which are not already 
in the claims folder.  As well, the RO 
should obtain all VA medical (inpatient 
and outpatient treatment) records of the 
veteran, not currently of record.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
be noted in the veteran's claims file, 
and she so notified.  All medical records 
obtained should be added to the claims 
folder.  

3.  Thereafter, the veteran should be 
afforded a VA nose examination.  Any 
indicated special studies should be 
performed and clinical findings reported 
in detail.  The examiner should answer 
the following questions:

I.  Is it indisputable that a nasal 
deformity preexisted the veteran's 
entrance into military service?

II.  Is it at least as likely as not that 
the nasal surgery in service was to 
ameliorate a condition which indisputably 
was present prior to service?  

III.  Is it at least as likely as not 
that there was an increase in severity 
during service of any nasal disorder 
which was indisputably present before 
service?  

IV.  If so, is it indisputable that any 
increase was due to the natural progress 
of the condition?

V.  If it is not indisputable that a 
nasal deformity existed prior to service, 
please specify the current residuals of 
any nasal surgery in service?  Is it at 
least as likely as not that any currently 
demonstrated numbness of the nose or 
nosebleeds is attributable to the 
rhinoplasty performed during service?  

A complete rationale should be provided 
for the opinions expressed, and the 
underlined standard of proof should be 
utilized in formulating a response.  The 
claims folder and a copy of this remand 
order should be made available to the 
examiner for review prior to his or her 
examination.

4.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
examination notice sent to the veteran.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
remand.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000) is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

7.  After completion of the requested 
development and any other indicated 
development and/or notification action, 
the RO should readjudicate the claim for 
service connection for status post 
rhinoplasty, in light of all pertinent 
evidence and legal authority, to 
specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in the 
remand.

8.  If the benefit sought on appeal 
continues to be denied, the veteran and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 


